issues de novo, looking to the language of the agreement and the
                   surrounding circumstances").
                               Appellant further contends that respondent lacked standing to
                   file the underlying action. The record on appeal demonstrates, however,
                   that Najjar assigned her interest in the contract to respondent, and thus,
                   we conclude that respondent had standing to file the action.   See Easton
                   Bus. Opportunities, Inc. v. Town Exec. Suites-E. Marketplace, LLC,     126
                   Nev. 119, 124, 230 P.3d 827, 830 (2010) (recognizing that a contract "is
                   assignable unless assignment materially changes the terms of the contract
                   or the contract expressly precludes assignment"). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.'




                                                             Saitta




                                                                  Atieu Cup               J.
                                                             Pickering


                   cc: Hon. Gloria Sturman, District Judge
                        Trent Carlini
                        Bowen Law Offices
                        Eighth District Court Clerk




                         'We conclude that appellant's additional arguments lack merit.


SUPREME COURT
        OF
     NEVADA                                             2
(0) 1947A    cep